DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10 December 2020.  These drawings are acceptable.
Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
In claim 9, line 5, “an interior surface of between” should be “an interior surface [[of]] between”
In claim 13, line 3, “the second end” should be “a second end”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15, 16, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the limitation “wherein the first locking mechanism element is attached along an interior surface of between the medial segment and the distal end” is indefinite because the first locking mechanism is part of the plunger and the interior surface is part of the barrel. Because the plunger and the barrel move with respect to one another, it is unclear how the first locking mechanism element is “attached” to the interior surface and it is further unclear how the first locking mechanism is being further defined by this limitation. For examination purposes, EITHER the first locking mechanism engaging or moving along the interior surface will be interpreted as reading on the limitation OR the limitation will be read as “wherein the second locking mechanism element is attached along an interior surface of between the medial segment and the distal end.”
Claim 15 recites the limitation "the cannula base" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 15 will be interpreted as depending on claim 11, which first introduces the cannula base.
Claim 16 recites the limitation "the cannula" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 16 will be interpreted as depending on claim 11, which first introduces the cannula. 
In claim 24, the limitation “wherein the movement of the plunger … is restricted to a region within the first locking mechanism element” is indefinite because the first locking mechanism element is part of the plunger. As such, it is unclear how, when the two locking mechanism elements engage, the plunger is restricted “within” the first locking mechanism. For examination purposes, the limitation will be read as “wherein the movement of the plunger … is restricted to a region within the second locking mechanism element.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 11-13, 15-17, 21, 22, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al (US 2008/0281266).
Regarding claim 8, Walton discloses:
A syringe (11; Fig. 1), comprising: a barrel (12) comprising a distal end (end near pin 39), a proximate end (end near the needle 14), and a second locking mechanism element (54; Fig. 13a; ¶0069 – the placement of groove 46 is at the distal end of the barrel 12 as seen in Fig. 9) at the distal end; a projecting member (14) configured for attachment to the proximate end of the barrel (12); and a plunger (13) comprising a first locking mechanism element (42; Fig. 13b) configured to engage with the second locking mechanism element (54) to secure the plunger (13) from moving in the barrel (12) (¶0063 – the locking bush, denoted as element 41 in Fig. 9, is the same conceptually across the different embodiments. After use of the device, the proximal end of the plunger 13 is locked to the distal end of the barrel 12 to retain needle 14 within the barrel 12 before the plunger 13 is broken at break point 27).
Regarding claim 9, Walton discloses:
The syringe (11) according to claim 8, wherein the barrel (12) further comprises: a medial segment (see Image 1 below) between the distal end and the proximate end; and an interior surface (interior surface of barrel 12) extended from the distal end to the proximate end; wherein the first locking mechanism element (42) is attached along an interior surface of between the medial segment and the distal end (Image 1), and wherein the barrel (12) defines an opening (Fig. 3 – opening with threads 17) at the proximate end.
Image 1. Annotated portion of Fig. 1

    PNG
    media_image1.png
    246
    683
    media_image1.png
    Greyscale

Regarding claim 11, Walton discloses:
The syringe (11) according to claim 8, wherein the projecting member (14) further comprises: a cannula base (15); a cannula (14) mounted on the cannula base (15); and a projective cap (21) covering the cannula (14), the cannula base (15), and the projecting member (14).
Regarding claim 12, Walton discloses:
The syringe (11) of claim 8, wherein the plunger (13) comprises a plurality of ridges (the plunger 13 is made of four ridges, where each edge of the plunger and the middle ridge of the plunger are visible in Fig. 10), and wherein the second locking mechanism element (42) is disposed along a surface of at least one of the plurality of ridges (Fig. 13b).
Regarding claim 13, Walton discloses:
The syringe (11) according to claim 8, wherein the plunger (13) is sized to pass through an opening (35; Fig. 3) formed at the distal end of the barrel (12) when pressure is applied to the second end (¶0060 – the plunger 13 including the first locking mechanism 42 can be depressed into the barrel 12 before the two locking elements are engaged).
Regarding claim 15, Walton discloses:
The syringe (11) according to claim 8, wherein the cannula base (15) comprises a cylindrical cavity (¶0051 – stem 23 of plunger 13 is cylindrical and fits into the cannula base 15 which means the cavity of base 15 is similarly cylindrical).
Regarding claim 16, Walton discloses:
The syringe (11) according to claim 8, wherein the cannula (14) comprises a needle tip (tip of needle 14) and a needle base (15).
Regarding claim 17, Walton discloses:
The syringe (11) according to claim 16, wherein the cannula (14) comprises a longitudinal length from the needle base (15) to the needle tip (tip of needle 14), and wherein the longitudinal length from the needle base (15) to the needle tip (tip of needle 14) is less than a longitudinal length of the barrel (12) (¶0063 – the needle 14 is retracted to be “encased in the barrel 12” which means that the length of the needle 14 is less than the length of the barrel 12).
Regarding claim 21, Walton discloses:
A method of operating a syringe (11; Fig. 1), comprising: attaching a projecting member (14) to a proximate end (end near needle 14) of a barrel (12) (¶0047 – “the needle and hub 14/15 and gland 16 may be replaced or exchanged (or indeed fitted) prior to use of the syringe so to provide flexibility of choice with respect to needle gauge”); passing a plunger (13) through an opening (35; Fig. 3) formed at a distal end (end near opening 35) of the barrel (12) by applying pressure to an end portion of the plunger (13) (¶0060 – the plunger 13 is depressed, including any locking features like pin 39); and engaging a first locking mechanism element (42; Fig. 13b) on the plunger (13) with a second locking mechanism element (54; Fig. 13a) on the barrel (12) by retracting the plunger toward the distal end and away from the proximate end of the barrel (¶0061, 0069 – the plunger 13 is retracted toward the distal end of  the barrel 12 to retract the needle 14).
Regarding claim 22, Walton discloses:
The method of operating the syringe (11) according to claim 21, wherein the projecting member (14) comprises: a cannula base (15); a cannula (14) mounted on the cannula base (15); and a projective cap (21) covering the cannula (14), the cannula base (15), and the projecting member (14).
Regarding claim 25, Walton discloses:
The method of operating the syringe (11) according to claim 22, wherein the cannula base (15) comprises a cylindrical cavity (¶0051 – stem 23 of plunger 13 is cylindrical and fits into the cannula base 15 which means the cavity of base 15 is similarly cylindrical).
Regarding claim 26, Walton discloses:
The method of operating the syringe (11) according to claim 22, wherein the cannula (15) comprises a needle tip (tip of needle 14) and a needle base (15).
Regarding claim 27, Walton discloses:
The method of operating the syringe (11) according to claim 22, wherein the cannula (14) comprises a longitudinal length from the needle base (15) to the needle tip (tip of needle 14), and wherein the longitudinal length from the needle base (15) to the needle tip (tip of needle 14) is less than a longitudinal length of the barrel (12) (¶0063 – the needle 14 is retracted to be “encased in the barrel 12” which means that the length of the needle 14 is less than the length of the barrel 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 18-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Wang (US 2004/0176730).
Regarding claim 10, Walton discloses the syringe according to claim 8 but is silent regarding “the second locking mechanism element comprises two catch sections formed along an external perimeter of the second locking mechanism element, and wherein each of the two catch sections open in a single direction towards the distal end.” However, Wang teaches a slot-and-pin locking mechanism (22, 34; Figs. 3A-C), thus being in the same field of endeavor, with two catches (223) formed on either side of a passage (221) that prevents reverse movement through said passage (221) to securely lock two elements together (¶0024). The two catch sections (223) open in a single direction toward the opening (225) which would be equivalent to the distal end of the opening of Walton. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism in the form of a slot in the barrel of Walton to incorporate the catch sections taught by Wang in order to prevent reverse movement through the passage and securely lock two elements together, as recognized by Wang. 
Regarding claim 18, Walton discloses the syringe according to claim 8 but is silent regarding “the second locking mechanism element is a T-shaped slot.” However, Wang teaches a slot-and-pin locking mechanism (22, 34; Figs. 3A-C), thus being in the same field of endeavor, with a T-shaped slot (22) as a second locking mechanism (¶0021 – “T-shaped slot 22”). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism element of Wang to incorporate a T-shaped slot as taught by Wang because such a modification would be the result of a simple substitution of one known element (the T-shaped slot of Wang) for another known element (the slot of Walton) to obtain predictable results (providing a locking mechanism for a mating pin). 
Regarding claim 19, Walton in view of Wang discloses the syringe according to claim 18, wherein the T-shaped slot taught by Wang in the rejection of claim 18 above comprises a length (length between the two ends of slot 224 and 225) in a longitudinal direction parallel to the central axis of the plunger (equivalent to the pin 34), and wherein the length of the T-shaped slot (22) is greater than a longitudinal length of the first locking mechanism element (34) as seen in Fig. 3A of Wang. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism element of Wang to incorporate a T-shaped slot as taught by Wang because such a modification would be the result of a simple substitution of one known element (the T-shaped slot of Wang) for another known element (the slot of Walton) to obtain predictable results (providing a locking mechanism for a mating pin).
Regarding claim 20, Walton in view of Wang discloses the syringe according to claim 18, wherein the T-shaped slot taught by Wang in the rejection of claim 18 above comprises a width (length between the two ends of slot 224 and 225) in a latitudinal direction (perpendicular to long portion of slot 22), and wherein the width is greater than the longitudinal length of the first locking mechanism element (34) as seen in Fig. 3A of Wang. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism element of Wang to incorporate a T-shaped slot as taught by Wang because such a modification would be the result of a simple substitution of one known element (the T-shaped slot of Wang) for another known element (the slot of Walton) to obtain predictable results (providing a locking mechanism for a mating pin).
Regarding claim 24, Walton discloses:
The method of operating the syringe (11) according to claim 21, wherein engaging the first locking mechanism element (42) with the second locking mechanism element (54) comprises: rotating the plunger (13) within the barrel (12) until the first locking mechanism element (42) engages with the second locking mechanism element (54) (Fig. 13a; ¶0069 – to engage the innermost part of slot 54, the plunger 13 has to be rotated or “twisted” with respect to the barrel 12); and pulling the end portion of the plunger (13) vertically away from the distal end of the barrel (12) (¶0069).
Walton discloses all of the elements of the claim but is silent regarding “the first locking mechanism element engages two catch sections formed along an external perimeter of the second locking mechanism element, wherein the movement of the plunger, when the second locking mechanism element engages the first locking mechanism element and the two catch sections, is restricted to a region within the first locking mechanism element.” However, Wang teaches a slot-and-pin locking mechanism (22, 34; Figs. 3A-C), thus being in the same field of endeavor, with two catches (223) formed on either side of a passage (221) that prevents reverse movement through said passage (221) to securely lock two elements together (¶0024). The two catch sections (223) open in a single direction toward the opening (225) which would be equivalent to the distal end of the opening of Walton. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second locking mechanism in the form of a slot in the barrel of Walton to incorporate the catch sections taught by Wang in order to prevent reverse movement through the passage and securely lock two elements together, as recognized by Wang.
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Novacek et al (US 5415638).
Regarding claim 14, Walton discloses:
The syringe (11) according to claim 8, wherein the plunger (13) is configured to be pushed from a first position (position just proximate to bush 46) at which the first locking mechanism element (42) is oppositely facing the second locking mechanism element (54), to a second position after delivery of a content of the barrel (12) at which the cannula (14) is retracted into the barrel (12) (¶0061, 0063, 0069 – the plunger 13 is retracted to leave needle 14 “encased in the barrel 12”), then to a third position at which the plunger (13) is rotated about a central axis of the plunger (13) (¶0069 – the plunger 13 is “twisted” to allow lugs 42 to follow the internal groove of slot 54).
Walton discloses all of the elements of the claim but is silent regarding “the cannula is retracted into the barrel at an angle out of alignment with an opening at the proximate end.” However, Novacek teaches a safety syringe (Fig. 3) with a retractable needle (2) and breakable plunger (16), thus being in the same field of endeavor, where retraction of the needle (2) causes the needle to be at an angle out of alignment with the opening (6) at the proximate end (Fig. 4) to prevent the needle from being able to move back through the proximate opening (6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle retraction of Walton to incorporate the cannula being retracted at an angle out of alignment with an opening at the proximate end as taught by Novacek in order to prevent the needle from being able to move back through the proximate opening.
Regarding claim 23, Walton discloses:
The method of operating the syringe (23) according to claim 22, further comprising pushing the plunger (13) from a first position (position just proximate to bush 46) at which the first locking mechanism element (42) is oppositely facing the second locking mechanism element (54), to a second position after delivery of a content of the barrel (12) at which the cannula (14) is retracted into the barrel (12) (¶0061, 0063, 0069 – the plunger 13 is retracted to leave needle 14 “encased in the barrel 12”), then to a third position at which the plunger (13) is rotated about a central axis of the plunger (13) (¶0069 – the plunger 13 is “twisted” to allow lugs 42 to follow the internal groove of slot 54).
Walton discloses all of the elements of the claim but is silent regarding “the cannula is retracted into the barrel at an angle out of alignment with an opening at the proximate end.” However, Novacek teaches a safety syringe (Fig. 3) with a retractable needle (2) and breakable plunger (16), thus being in the same field of endeavor, where retraction of the needle (2) causes the needle to be at an angle out of alignment with the opening (6) at the proximate end (Fig. 4) to prevent the needle from being able to move back through the proximate opening (6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle retraction of Walton to incorporate the cannula being retracted at an angle out of alignment with an opening at the proximate end as taught by Novacek in order to prevent the needle from being able to move back through the proximate opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783